       Case 3:21-cv-00099-DPM Document 9 Filed 08/11/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MEGHANAS MILLARD GATLING
ADC #650850                                                  PLAINTIFF

v.                        No. 3:21-cv-99-DPM

TAMMY GLENN, Head Nurse, Greene
County Detention Center; ALICIA
HUBBLE, LT., Greene County Detention
Center; DOES, Unknown Jail
Administrators and Medical Staff, Greene
County Detention Center; and GREENE
COUNTY DETENTION CENTER                                  DEFENDANTS

                                 ORDER
     Unopposed recommendation, Doc. 8, adopted.              FED.     R. Crv.
P. 72(b) (1983 addition to advisory committee notes).             Gatling's
complaint will be dismissed without prejudice for failure to state a
claim. The Court recommends that this dismissal count as a "strike"
for purposes of 28 U.S.C. § 1915(g). An in forma pauperis appeal from
this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.



                                   D .P. Marshall Jr.
                                   United States District Judge
